Title: To George Washington from Robert Morris, 31 January 1777
From: Morris, Robert
To: Washington, George



sir
Philada Jany 31st 1777

I have been honoured with several of Your favours lately but as they did not require an immediate acknowledgement and I have been much pressed with business it did not appear necessary to interrupt You or myself. We are told here the Troops have left Rhode Island & burnt Newport how true this [is] I do not know, but it is Certain they had embarked part of the Troops there before a Mr McCleary lately from thence came away, wherefore I expect it will soon be known where they are to reinforce.
I wrote to Congress respecting the removal of the Stores from hence they are averse to it unless absolutely necessary but as the Acct we then gave of Genl Putnams Force at Prince Town was too Sanguine I will mention it again and be governed by their orders for I confess I think such removal at this time woud have a bad effect & retard many usefull operations.
I take the Liberty to enclose you the Copy of a letter from Hugh Wallace Esqr. of New York to Mr Nesbitt here and hope it may be in your Excellencys power to Save his property for altho he has the Misfortune to differ from us in Politics yet if he does not take an active part I conceive it is not right to Confiscate his property, I don’t know any such instance hitherto. Here are Capt. Jones & several other people in this City that want to go into New York. I wish they was there for they poison our peoples minds daily, I think it best to send Jones in on parole because Capt. Hamond sent up Capt. Hallock of the Lexington on those terms & if Your Excellency thinks proper I will propose

an exchange between those two, the other persons we don’t hold as prisoners being taken in Merchantmen but I woud put them all under parole & send them by Crosswix to South Amboy & let them Cross from thence, I think it can do no harm, & they do much mischief here, amongst the Number is also Mr Palmer Commissary of Provisions &c. under Mr Chamier who will get in Exchange a Capt. Deane asked for by the Councill of Safety or any other You please to Name, or return back. I have a Ship arrived in our Bay with 10000 bushls of Salt but unfortunately she is run aground I am sending down assistance & hope to Save her. By her I got King George’s Speech & you Will find a Copy enclosed, I have no doubt of a Rupture in Europe this next Summer & his Majesty seems to entertain some doubts about it. With the Warmest Wishes for Your Success I am sir Your Obedt Servt

Robt Morris


P.S. I laid your letter respecting the Arms &c. delivd to associators before the Council of Safety & your plan must be adopted.
You will please to receive herewith Mr Commissary Towers’s returns of Arms & Ammunition & we will Continue to furnish you with them.

